            Case 1:19-cv-09762-JMF Document 8 Filed 10/23/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------- X
                                                                          :
RAYMOND BONNER,                                                           :
                                                                          :
                                    Plaintiff,                            :
                                                                          :    19-CV-9762 (JMF)
                  -v-                                                     :
                                                                          :         ORDER
CENTRAL INTELLIGENCE AGENCY and                                           :
FEDERAL BUREAU OF INVESTIGATION,                                          :
                                                                          :
                                    Defendants.                           :
                                                                          X
-------------------------------------------------------------------------

JESSE M. FURMAN, United States District Judge:

        This case arises under the Freedom of Information Act, Title 5, United States Code,
Section 552. All counsel are required to register promptly as filing users on ECF and to
familiarize themselves with the SDNY ECF Rules & Instructions, which are available at
http://nysd.uscourts.gov/ecf_filing.php. All counsel must also familiarize themselves with the
Court’s Individual Rules, which are available at http://nysd.uscourts.gov/judge/Furman.

        It is hereby ORDERED that no later than two weeks from the date of this Order, the
parties shall submit a joint letter — not to exceed two pages — indicating whether there is any
need for discovery or an initial conference in this case. If there is no such need, the parties
should include in their letter a proposed briefing schedule for any motions, including motions for
summary judgment.

         If this case has been settled or otherwise terminated, counsel are not required to submit
such letter, provided that a stipulation of discontinuance, voluntary dismissal, or other proof of
termination is filed on the docket prior to the deadline, using the appropriate ECF Filing Event.
See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A, available at
http://nysd.uscourts.gov/ecf_filing.php.

        Finally, it is ORDERED that within two business days of the date of this Order,
Plaintiffs shall serve a copy of this Order on Defendant and file proof of such service on the
docket.

        SO ORDERED.

Dated: October 23, 2019                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
